Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/20/2021, in response to the rejection of claims 1-15, 16-20 from the final office action, mailed on 07/21/2021, by amending claims 1, 6-8, 12-13; canceling claims 4,5; and adding new claims 21-23, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “at the nozzle output surface; the at least one gas channel is provided between” of Claim 6 should be “at the nozzle output surface; and the at least one gas channel is provided between”.

includes at least one recess; or the second nozzle side wall includes at least one recess, and the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle” of Claim 12 merely repeats the same language, thus needs an amendment to remove the same language. 
In other words, 
The first “wherein the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle; the second nozzle side wall includes at least one recess”,
The second “the second nozzle side wall includes at least one recess, and the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle”.
The second portion merely repeats the first portion with different order.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “for use in atomic layer deposition” of Claim 1,
The limitation recites use of the nozzle. The applicants claim an apparatus. As the use of the claimed apparatus does not impart patentability to the claimed apparatus (in other words, use of the claimed apparatus for different process type is an intended 

(2) In regards to the “precursor” in “to supply a precursor gas towards a surface of a substrate” of Claim 1,
The “precursor” recites an identity of the material used in the claimed nozzle. The applicants claims an apparatus. As the identity or property of the material used in the claimed apparatus does not impart patentability to the claimed apparatus (in other words, use of precursor, reactant, or inert gas within the claimed apparatus is an intended use of the apparatus, see the MPEP citations below), therefore, when an apparatus of a prior art has a nozzle supplying a deposition material, it will be considered meeting the limitation.

(3) In regards to the “expansion distance (G)” of Claim 8,
The “expansion” is a function result caused by use of the gap (or distance), see the MPEP citations below.
When a gap is existed, the gap inherently provides a space for thermal expansion of a component. Therefore, when an apparatus of a prior art teaches a gap between the nozzles, the gap will be considered as “expansion distance” and “expansion gap”.

MPEP citations:


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The “wherein the open side wall is positioned closer to the second nozzle side wall than is the outer side surface of the first nozzle side wall” of Claim 22 raises a new matter issue. The details will be discussed in the item (5) of 112(b) or 2nd paragraph below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3, 5-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess has an open side wall extending between the nozzle top surface and the nozzle output surface such that the at least one recess is open to the nozzle top surface and the nozzle output surface” of Claim 1 is not clear because of the “open side wall”.
First, it is not clear what the “open side wall” means. The “side wall” intrinsically means the side is blocked by the wall. Does the “open” means the side wall has an opening?
Second, claim 1 recites “wherein the nozzle further comprises at least one recess provided to the outer side surface of the first nozzle side wall” and further “wherein the at least one recess includes first and second recess side walls”. In other words, does the applicants’ recess require another wall, in addition to the first and second recess side walls?


“wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the first and second recess side walls forms an open side extending between the nozzle top surface and the nozzle output surface such that the at least one recess is open towards the nozzle top surface, the nozzle output surface and the counter surface”.

For the purpose of an examination on the merits, the limitation will be examined based on the suggested format above.

(2) The “the at least one recess is two or more recesses provided successively to the nozzle side wall between the first and second nozzle ends” of Claim 6 raises an insufficient antecedent basis issue.
The limitation will be examined inclusive of “the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends”.


“wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the first and second recess side walls forms an open side extending between the nozzle top surface and the nozzle output surface such that the at least one recess is open towards the nozzle top surface, the nozzle output surface and a side wall of the adjacent nozzle”.

(4) The “the two or more nozzles are provided adjacent to each other at the output surface, such that the outer side surfaces of the first and second nozzle side walls of adjacent nozzles are towards each other” of Claim 8 raises an insufficient antecedent basis issue, the “adjacent nozzles” inherently indicates the prior “the two or more nozzles are provided adjacent to each other”.
The limitation will be examined inclusive of “the two or more nozzles are provided adjacent to each other at the output surface, such that the outer side surfaces of the first and second nozzle side walls of the adjacent nozzles are towards each other”.

(5) The ““wherein the open side wall is positioned closer to the second nozzle side wall than is the outer side surface of the first nozzle side wall” of Claim 22 is not clear, because:

Second, if the open side wall indicates an inner wall 85(?) of the recess (not recess side walls 84, 86) of the applicants’ Fig. 6a,
Fig. 6a shows the inner wall of the recess is closer to the nozzle side wall 43 having the recess, not close to the side wall 41 opposite to the side wall 43, thus the claim is completely different from the applicants’ disclosure, thus the scope of the claim is not clear.
Further because the limitation is not supported by the applicants’ disclosure and also the applicants’ specification never discloses the positional requirement with the open side wall, it is a new matter.
For the purpose of examination on the merits, when the recess is formed on the first side wall, the recess will be considered to be closer to the first side wall, not to the second side wall.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alasaarela et al. (US 20150004318, hereafter ‘318) in view of Seo et al. (US 20130017318, hereafter ‘7318).
Regarding to Claim 1, ‘318 teaches:

A nozzle head output face 4 via which the gaseous precursors are supplied (Fig. 1, [0019], note as shown in Fig. 3, the nozzle body 20 of each nozzle 8 has an output surface, top surface and side walls each having an outer side surface, the claimed “the nozzle comprising: a nozzle output surface via which the gas is supplied towards the surface of the substrate; a nozzle top surface opposite the nozzle output surface; and a pair of opposed first and second nozzle side walls extending between the nozzle output surface and the nozzle top surface, each of the first and second nozzle side walls including an outer side surface of the nozzle”).
A purge gas channel 44 for supplying purge gas, such as nitrogen ([0019], note Fig. 4 shows a body side wall surface of the first nozzle 8 faces or is against an adjacent side wall surface of the next second nozzle 8, the claimed “wherein the nozzle further comprises at least one, provided to the outer side surface of the first nozzle side wall, the at least one, and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the first nozzle side wall is against a counter surface”).

(BOLD and ITALIC letter) of:
Claim 1: wherein the nozzle further comprises at least one recess provided to the outer side surface of the first nozzle side wall, the at least one recess having a depth (T) from the outer side surface of the first nozzle side wall and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side wall is against a counter surface, wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess has an open side wall extending between the nozzle top surface and the nozzle output surface such that the at least one recess is open to the nozzle top surface and the nozzle output surface.

‘7318 is analogous art in the field of deposition apparatus (title). ‘7318 teaches the convex portions 341 and the concave portions 342 are elongated in the direction in which gravity acts, that is, the longitudinal direction, and the convex portions 341 and the concave portions 342 make the injected gases move straight downward in a Z-axis 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed at least one recess on the side wall of the nozzle body of ‘318, as the purge gas passage of ‘318 (see the first illustration reproduced from Fig. 1 of ‘318 below), for the purpose of moving the purge gas injected from the purge gas conduit straight downward without overly dispersing in a different direction.
Furthermore, as clearly disclosed in the previously cited reference, US 8304019 (hereafter ‘019), flowing a purge gas along either a gap between two nozzles or a gas channel formed in the nozzle wall is commonly well known feature, therefore, selecting a known feature clearly establishes an obviousness for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

    PNG
    media_image1.png
    507
    650
    media_image1.png
    Greyscale


Regarding to Claim 2,
Fig. 1 of ‘318 (or the second illustration reproduced from Fig. 1 below) shows each nozzle 8 has two nozzle ends and a nozzle axis (the claimed “wherein the nozzle comprises a first nozzle end, a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends”).

Regarding to Claim 5,
As discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall of each nozzle by a recess on the side wall, therefore, there exists a width defining a dimension of the gas passage, see the second illustration below. Further, based on Figs. 1 and 4 of ‘318, due to the straight side wall, the width between the top and bottom of each nozzle is uniform (the claimed “wherein the at least one recess has a width (B) in the direction of the nozzle axis (N), and wherein the width (B) 

Regarding to Claim 6,
‘318 teaches a precursor supply channel 10 ([0019], the claimed “the nozzle output surface comprises at least one gas channel having a length (C, D) in the direction of a nozzle axis (N)”);
‘318 further teaches the purge gas channels are preferably longer than the nozzles 8 or the precursor supply channels ([0019], therefore, the imported recess for the purge gas passage in the side wall of the nozzle, as discussed in the claim 1 rejection above, would have been longer than the precursor supply channel 10, see the second illustration below, the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than a width (B) of the least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the at least one gas channel is provided between the first and second recess side walls at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is disposed adjacent a first of the two or more recesses and the second recess side wall which is disposed adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface”).


Fig. 1 of ‘318 (or the second illustration below) shows the nozzle 8 has a length between the two nozzle ends, which is greater than the recess width measured between the recess side walls (the claimed “and “wherein the nozzle has a length (A) between the first and second nozzle end in the direction of a nozzle axis (N), wherein the length (A) of the nozzle is greater than a width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the first recess side wall is at a first distance from the first nozzle end and the second recess side wall is at a second distance from the second nozzle end at the nozzle output surface, such that the length (A) of the nozzle is greater than the width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the first recess side wall which is disposed adjacent a first of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end is at a first distance from the first nozzle end and the second recess side wall which is disposed adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end is at a second distance from the second nozzle end, such that the distance between the first recess side wall and the second recess side wall is smaller than the length (A) of the nozzle”).

    PNG
    media_image2.png
    458
    675
    media_image2.png
    Greyscale


Regarding to Claim 8, ‘318 teaches:
Nozzle (title), and nozzles are used for subjecting a surface of a substrate to successive surface reactions of at least a first precursor and a second precursor according to the principles of atomic layer deposition method (ALD). In ALD applications, typically two gaseous precursors are introduced into the ALD reactor in separate stages ([0002]), and The nozzle head 1 comprises nozzle body 2 and a nozzle head output face 4 via which the gaseous precursors are supplied (Fig. 1, [0019], note as shown in Fig. 3, the nozzle body 20 of each nozzle 8 has an output surface, top surface and side walls each having an outer side surface, the claimed “A nozzle head for use in atomic layer deposition for subjecting a surface of a substrate to successive surface reactions of at least two precursors, the nozzle head comprising: an output surface via which at least one precursor is supplied towards the surface of the substrate; and two or more nozzles for supplying the at least one precursor, wherein pair of opposed first and second nozzle side walls extending between the nozzle output surface and the nozzle top surface, each of the first and second nozzle side walls including an outer side surface of the nozzle, the two or more nozzles are provided adjacent to each other at the output surface, such that the outer side surfaces of the first and second nozzle side walls of adjacent nozzles are towards each other”);
The nozzles 8 are separated with a distance or gap 12 from each other ([0019], the claimed “wherein the outer side surfaces of the first and second nozzle side walls of the adjacent nozzles of the two or more nozzles are arranged at an expansion distance (G) from each other in the direction of the output surface”);
The teaching of the recess was discussed in the claim 1 rejection above, thus it is clearly applied to the same limitations of Claim 8 (the claimed “and the first nozzle side wall comprises at least one recess having a depth (T) from a surface of the first nozzle side wall and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side walls of the adjacent nozzles are against each other, wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess has an open side wall extending between the nozzle top surface and the nozzle output surface such that the at least one recess is open to the nozzle top surface and the nozzle output surface”).

Regarding to Claims 9-11,
‘318 teaches the nozzle head 1 comprises nozzle body 2 ([0019], note the body is formed by four side walls of the rectangular shape, thus an inner space, which is a chamber, is formed in the body, further, a gas is provided to each nozzle disposed in the chamber of the body, thus each nozzle is connected to a gas source by passing a conduit through the chamber, in other words, the nozzles are in fluid communication with the chamber through conduits, lastly, Figs. 3-4 show the nozzles are part of the bottom wall of the body (the claimed “wherein the nozzle head comprises a body, wherein the body comprises: a first side structure and a second side structure, and the two or more nozzles are arranged adjacent to each other in a direction between the first and second side structures; or a first side structure, a second side structure, a first end structure and a second end structure, and the two or more nozzles are arranged to extend between the first and second end structures and arranged adjacent to each other in a direction between the first and second side structures” of Claim 9, and “wherein the nozzle head comprises a body and a nozzle head chamber inside the body, wherein the nozzle head chamber is provided in fluid communication with the two or more nozzles; and the two or more nozzles are arranged to form at least part of a bottom wall of the nozzle head chamber” of Claim 10, “wherein the nozzle head chamber comprises a gas inlet arranged to supply the at least one precursor into the 

Regarding to Claim 12,
‘318 teaches FIG. 4 shows two nozzles 8, 8' of FIG. 3 are installed adjacently ([0025]), and further as discussed in the claim 1 rejection above, a recess is provided on the side wall of the nozzle (the claimed “wherein the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle; the second nozzle side wall includes at least one recess; or the second nozzle side wall includes at least one recess, and the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle”).

Regarding to Claim 13,
Fig. 1 of ‘318 (or the second illustration above) shows each nozzle 8 has two ends, and an axis extending in a direction from one end to the other end (the claimed “wherein each of the two or more nozzles comprises a first nozzle end, a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends”);
‘318 teaches a precursor supply channel 10 ([0019], the claimed “and the nozzle output surface comprises at least one gas channel open to the nozzle output surface and having a length (C, D) in the direction of the nozzle axis (N)”);
first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is positioned adjacent a first of the two or more recesses and the second recess side wall which is positioned adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface”).

Regarding to Claims 21-23,
As discussed in the claim 1 rejection above, at least one recess is formed in the side wall of the nozzle, thus the recess is an indentation, which is positioned inwardly and the inner wall of the recess is closer to the side wall having the recess  (the claimed “wherein the open side wall is positioned inwardly relative to the outer side surface of the first nozzle side wall” of Claim 21, “wherein the open side wall is positioned closer to the second nozzle side wall than is the outer side surface of the first nozzle side wall” of .

Claims 3, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘318 and ‘7318, as being applied to Claim 1 rejection above, further in view of Nooten et al. (US 20070026540, hereafter ‘540).
Regarding to Claim 3,
As discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall surface of each nozzle by a recess on the side wall, therefore, there exists a dimension defining the passage from the side wall, which is greater than 0.

‘318 and ‘7318 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the depth (T) of the at least one recess is between 0.3 to 5 mm.

‘540 is analogous art in the field of forming layer (title, which is deposition). ‘540 teaches the gap size of the inert gas passage 144 and tip 148 is about 0.4 mm ([0050]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the imported purge gas passage of ‘318, so to have between 0.3 to 5 mm, for the purpose of providing a known dimension to supply the purge gas.

Consequently, even if a prior art is silent about a dimension for the purge gas channel, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, for the purpose of providing a proper flow rate, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. Emphasized again, the Office does not determine patentability of the application, based on the controllable parameters. 

Regarding to Claim 14,
The teaching of the claimed depth was discussed in the claim 3 rejection above (the claimed “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, wherein the depth (T) of the at least one recess is between 0.3 to 5 mm”);
‘318 teaches the nozzles 8 are separated with a distance or gap 12 from each other ([0019], note the previously cited reference, Fig. 2E of ‘019 shows a gap can be maintained even if the passage is formed in the nozzle side wall, therefore, ‘318 teaches all the limitations of Claim 14 (the claimed “and the expansion distance (G) is”), except the “between 0.01 - 0.5 mm”.

However, the gap adjustment between the nozzles can be easily obtained by an ordinary skill in the art through merely rearranging one or both nozzles, in other words, 

Regarding to Claims 16-19,
Because the limitations of the claims 16-19 is the same as the limitations of the claims 3 and 14, except the number ranges (the claimed “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.5 to 3 mm” of Claim 16, “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.7 and 1.3 mm” of Claim 17, “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.5 to 3 mm; and the expansion distance (G) is between 0.03-0.4 mm” of Claim 18, and “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.7 and 1.3 mm; and the expansion distance (G) is between 0.05-0.3 mm” of Claim 19).



Response to Arguments
Applicants’ arguments filed on 12/20/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
The examiner considers the current claim amendment is not well constructed to present the examiner’ suggestion “open”, thus previous references still reads into the current claim amendment. However, for the purpose of compact prosecution, the examiner sets forth new grounds of rejections by considering applicants' open structure disclosed in the applicants’ disclosures.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718